DANIEL H. LUCIANO ATTORNEY AT LAW CALIFON, NEW JERSEY 07830 MEMBER TEXAS AND TELEPHONE 908-832-5546 NEW JERSEY BARS FACSIMILE 908-832-9601 April 29, 2016 Securities and Exchange Commission Washington, DC 20548 Attn:Kate McHale, Staff Attorney, Re: Results-Based Outsourcing, Inc. Registration Statement on Form S-1 Filed March 1, 2016 File No. 333-209836 Dear Ms. McHale: On behalf of our client, Results-Based Outsourcing, Inc. (the “Company”), we are filing herewith an Amendment No. 1 (the “Amendment”) to the Company’s Registration Statement on Form S-1 filed with the Securities and Exchange Commission (the “Commission”) on March 1, 2016, (collectively, the “Registration Statement”). The Amendment has been prepared in response to the comments of the staff (the “Staff”) delivered by way of it letter dated March 28, 2016 (the “Comment Letter”). Set forth below are the Company’s responses to the Staff’s comments, numbered in a manner to correspond to the order which the staff’s comments were delivered. For your convenience, we have included the original comments from the Comment Letter in their entirety: General 1.Please correct the company’s website address throughout your prospectus; the address you have provideddoes not linkto an activewebsite. Company Response:The Company has corrected the web addresses throughout the Form S-1. See pages 7, 29, 32, and 47 of the Amendment. Cover page, page 3 2. Please ensure that the cover page to your prospectus is one page. We note that the informationrequired by Item 501of RegulationS-K iscurrentlyon pages 3 and 4. Company Response:The cover page to the prospectus is now one page. Please see page 3 of the Amendment. Page 2 GRCR Partners, Inc. Securities and Exchange Commission Prospectus Summary, page 8 3.Please provide more detail with regard to your business model and the nature of your consulting work with SME companies. For example, do you provide the outsourced services or do you identify third parties to provide the services?Do you have relationships with thirdparties? What expertise does your company have that your clients do not? Describe the on-going nature of your business relationships that give rise to periodic payments. Company Response: Please see revised text on page 6 of the Amendment. 4.We note your disclosure that your total monthly overhead is “approximately $5,000;” however, this figure does not appear to include the $5,000 consulting fee due to the spouse of your sole executive officer and director. Please discuss this fee and disclose the nature of these consulting services withregard to yourbusiness model. Company Response: Please see revised text on page 6 of the Amendment. Risk Factors A conflict of interest may arise with our consultant, page 12 5.Please elaborate on the nature of the business which may giveriseto a conflict. Company Response: Please see revised text on page 11 of the Amendment. Descriptionof Business, page 24 6.Please disclose the nature of any relationships you have with third parties who provide services to your clients. If no relationships exist, please disclose how you identify the businesses to provide outsourcedservices to your clients. Company Response:Please see revised text on page 23 of the Amendment. 7.Please provide further detail with regard to the consulting services you provide. For example, we note you offer an array of business consulting services but the sole employee of the corporation does not appear to have expertise in the areas you have identified. Company Response:Please see revised text on page 23 of the Amendment. 8.Please disclose the nature of the consultingarrangement you have with Mr. Schloth. Company Response: Please see revised text on pages 23 and 53 of the Amendment. 9.Please describe the nature of the consulting you provideto your four currentclients. Company Response:Please see revised text on page 23 of the Amendment. Page 3 GRCR Partners, Inc. Securities and Exchange Commission How we Engage Clients,page 30 10.Please clarify that you are not incorporating information from your web site to this prospectus. Company Response:Please see inserted text on page 29 of the Amendment. Directors and ExecutiveOfficers, page 51 11.Please provide more detail with regard to the background business experience of your sole executive officer and director. Company Response: Please see revised text on page 50 of the Amendment. Certain Relationships and Related Transactions, page54 12.We note your reference to your related transaction policy, consistent with Delaware General Corporation law; please tell us how you determined the fairness of the related party transactions disclosed in thissection. Company Response:Please see inserted text on page 53 of the Amendment. 13.Please disclose the loan to MLH, an entity whose sole shareholder is your CEO, referredto inNote 5 of your financialstatements.Please make conforming changes to page 54. Company Response: Please see revised text on Note 5 of our financialstatements and on page 53 of the Amendment Exhibits 14.Please file the WS Agreement as an exhibitwith yournext amendment. Page 4 GRCR Partners, Inc. Securities and Exchange Commission Company Response: Please see Exhibit 10.1 to Amendment. 15.Please file any contract witha clientuponwhich yourbusinessisdependent as required by Item 601(10)(ii)(B). In this regard, we note on page 7 you disclose that “[t]wo client’s [sic] represented approximately 34% and 21% of [your] revenue to date” and your disclosure in note2 to yourfinancialstatements that at year end, “fourcustomers made up 90% of [your] grossrevenue.” Company Response:The Company has included its standard Business Services Agreement as an exhibit (Exhibit 10.2) to the Amendment. Please note that the Company’s standard, fixed term agreements are terminable with 30 days notice. Due to this feature, the Company can not predict the duration of any agreement. Thus, none of its agreements are of a “continuing” nature and the Company can not be“substantially dependent” (as stated in Item 601(10)(ii)(B) of Regulation S-K). on any of these agreements due to this termination feature. Consequently, the Company believes that these agreements are in the “ordinary course of business.” Nonetheless, as mentioned, we have included our standard Business Services Agreement as an exhibit to the Amendment. Please advise the undersigned as soon as possible if the staff has any further comments relating to the Registration Statement or the Amendment. You can contact the undersigned at (908) 832-5546. Thank you in advance for your courtesy and cooperation. Sincerely, /s/ Daniel H. Luciano Daniel H. Luciano
